Citation Nr: 0825571	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as a herniated disc.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1988

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during 
service.

2.  Low back pathology was not identified until 2000. 

3.  The veteran's current low back disorder is unrelated to 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service 
personnel and treatment records; and post-service private and 
VA treatment records. Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail. 
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The veteran maintains that he sustained a serious back injury 
in 1988 while on active duty.  He reported that he fell or 
was thrown down two flights of concrete stairs and was 
hospitalized for approximately one week as a result of the 
injury to his back.  He asserts that he was then forced to 
separate from service.

The veteran's service treatment records indicate that he was 
assaulted by other members of his unit in January 1988.  On 
the day of the assault, he sought treatment for left leg 
pain.  While the treatment records mention blunt trauma from 
punching and kicking, there is no mention of him falling down 
or being pushed down a flight of stairs.  

He was subsequently evaluated the next day at the clinic for 
complaints of pain to his left hip, knee and leg.  The 
veteran made no complaints about, nor was he evaluated for, 
lower back pain.  He was instructed to walk on crutches for 
five days.  He also subsequently underwent x-rays for his 
left knee and leg, but no evaluation was conducted on his low 
back.  

Furthermore, the record reveals that the veteran he did not 
complain of back pain until more than a week after the 
incident.  Specifically, in a Physical Therapy note written 
eight days after the assault, he reported back pain due to an 
abnormal gait from on-going leg pain.  This evidence is 
inconsistent with his statements that he sustained a serious 
back injury.

The Board has considered the veteran's assertion that he was 
in the hospital due to this incident, but has found this 
statement inconsistent with the record.  Specifically, on the 
day of the incident, the treatment record noted that he was 
returned to "Modified Duty" for three days.  This suggests 
that he was discharged to duty, not hospitalized.  

Moreover, a box on the treatment report noted that his 
condition was "unchanged" upon release.  A reasonable 
reading of this notation is that he was, in fact, released, 
and not hospitalized.  Further, there is a specific box to 
check if a patient was hospitalized.  Significantly, this box 
was unchecked, reflecting that he was not hospitalized.

Next, when he sought follow-up care the day after assault, it 
was from the clinic (not a hospital), and an "arrival time" 
was noted.  It is not reasonable to assume that a 
hospitalized in-patient would have an arrival time at the 
clinic.  In addition, there was no mention in any subsequent 
treatment records about the veteran being hospitalized.  For 
example, the physical therapy follow-up note approximately 
one week later made absolutely no mention of a 
hospitalization.  This evidence is inconsistent with his 
statements that he sustained a serious back injury that 
required hospitalization.

When the veteran was separated, he made a reference to back 
pain (along with leg and hip) but the focus was primarily on 
his leg and hip.  Further, the Physical Profile report 
related that he was undergoing a Medical Board because of an 
injury to the left leg, but nothing was reported about the 
low back.  Therefore, the Board finds that a chronic low back 
disorder was not shown during service.

The Board further finds that the evidence does not show post-
service symptoms of a low back disorder for many years after 
service.  The first indication of low back symptomatology in 
the record was not reported until mid-2000.  Specifically, 
the veteran submitted a single private CT scan dated in 
August 2000 that showed a left midline disc herniation of L5-
S1.  In this case, the Board emphasizes the multi-year gap 
between discharge from military service (1988) and initial 
reported symptoms of a low back disorder in 2000.  

This gap weighs against a finding of continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post service treatment record, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

On the issue of the veteran's credibility, the Board is 
compelled to point out that the contemporaneous evidence, 
including service treatment records, are in direct 
contradiction to his subsequent statements of a serious back 
injury in service requiring hospitalization.  As noted above, 
the records, in fact, show no such injury.  

Therefore, the Board finds the veteran's statements made in 
service treatment records and the contemporaneous physical 
findings more credible than his current statements relating 
his low back disorder with an alleged injury, which is not 
shown in the record, and associated with a claim for monetary 
benefits.  Simply put, the Board finds that the veteran's 
more current statements regarding an in-service low back 
injury are not credible.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this case, no health care professional has 
established such a connection.  

The Board has considered the veteran's statements asserting a 
relationship between his low back disorder and service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. See Layno, 6 Vet. App. at 
470. As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter. The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  In February 2005, the RO provided a 
follow-up VCAA letter regarding the status of his claim.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the requirements of Dingess, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, and no evidence of 
the disorders for many years after separation, a remand for 
such an opinion would unduly delay resolution.  Therefore, 
remand for a VA examination is not warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained the veteran's outpatient 
treatment records, service treatment records, and the 
veteran's own assertions.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Service connection for a low back disability, diagnosed as a 
herniated disc, is denied.



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


